

AMENDMENT #4 TO
CARL W. GERST, JR. EMPLOYMENT AGREEMENT




This sets forth Amendment #4 to the Employment Agreement entered into between
Anaren, Inc. (“Employer”) and Carl W. Gerst, Jr. (“Mr. Gerst”) dated February
14, 2004.
 
RECITALS
 
1.           The original term of the Employment Agreement was scheduled to
expire as of June 30, 2007.
 
2.           Pursuant to Amendment #1 and Amendment #2 to the Employment
Agreement, the term of the Employment Agreement was extended and now expires on
June 30, 2009, subject to the termination provisions provided in the Employment
Agreement.
 
3.           Amendment #3 to the Employment Agreement dated December 30, 2008
incorporated changes to the Employment Agreement to reflect the application of
Internal Revenue Code Section 409A. to certain provisions of the Employment
Agreement.
 
4.           The parties desire to continue Mr. Gerst’s employment with the
Company on the same terms and conditions currently applicable.
 
5.           The Compensation Committee of Anaren’s Board of Directors
recommended, and the Board unanimously approved at its May 13, 2009 regular
meeting that the Company amend Mr. Gerst’s Employment Agreement to provide for
his continued employment through and including June 30, 2010.
 
1

--------------------------------------------------------------------------------


TERMS
 
In consideration of the mutual covenants and representations contained herein,
and other valuable and good consideration, receipt of which is acknowledged, the
parties agree as follows:
 
1.           Paragraph 1(a) of the Employment Agreement is hereby amended so
that the Employment Agreement continues, as most recently changed by Amendment
#3, through and including June 30, 2010, subject to the termination provisions
provided in the Employment Agreement.
 
2.           Paragraph 3(b)(iv) is amended to provide that in the event of Mr.
Gerst’s death while this Amendment #4 is effective, his beneficiary will be
entitled to the proceeds equal to three times his base salary, reduced by an
amount actuarially determined based on Mr. Gerst’s age.
 
3.           Mr. Gerst acknowledges that in January, 2009 he received the
Severance Compensation from the Company in accordance with the terms of
Amendment #3, and not withstanding any provision in the Employment Agreement,
Mr. Gerst further acknowledges that he is not entitled to any additional
severance compensation regardless of the reason for his eventual separation from
employment.
 
4.           All other terms of the 2004 Employment Agreement, as modified by
Amendment #3 and this Amendment #4, will remain in full force and effect.





                    ANAREN, INC.                  
/s/ Lawrence A. Sala
   
/s/ Carl W. Gerst, Jr.
 
Lawrence A. Sala
President and CEO
   
Carl W. Gerst, Jr.
            Dated: May 13, 2009     Dated: May 13, 2009  

 
 
2

--------------------------------------------------------------------------------

